DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 21, “the left side wall panel” and “the left sidewall panel” lack antecedence.

In claim 22, “the right side wall panel” and “the right sidewall panel” lack antecedence.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,021,767 to Hamilton.
Regarding claim 1, Hamilton discloses a bag comprising: a bag body (25) defining a top end (26) and an interior cavity (Fig. 11), which meets the structure implied by the functional recitation “configured to receive lawn refuse”, the top end defining a top opening (Fig. 11), the top end configurable in an open orientation (Figs. 8, 11, 12, and 19) and a closed orientation (Figs. 10 and 20), the bag body comprising a sidewall panel (panels 29 and sides 30); a first handle assembly (handle 45) coupled to the bag body at the top end (Figs. 11 and 18); and a second handle assembly (handle 45) coupled to the bag body at the top end (Figs. 11 and 18).  Hamilton discloses the handles (45) of the handle assemblies being a loop of flexible material (column 4, lines 25-38), which meets the structure implied by the functional recitation “in the closed orientation, the first handle assembly is configured to engage the second handle assembly, and in the open orientation, the first handle assembly is configured to disengage the second handle assembly”.  Hamilton discloses a top flap segment (35) extending from the top end of the bag body; wherein the top flap segment comprises a slit (slots 52) configured to receive a corresponding portion of the first handle assembly and the second handle assembly, wherein the top flap segment (35) further comprises a single flap (35a) folded inward between a first slit and a second slit, wherein the slit (52) extends from the sidewall panel such that the top segment is folded around the first handle assembly (Figs. 17 and 18).  Hamilton discloses the slit (52) partially overlays the first handle assembly leaving a gripping portion of the handle assembly exposed (Fig. 18).
	The recitation “a lawn refuse bag” has been given little patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
Regarding claim 2, Hamilton discloses the sidewall panel is a first sidewall panel (30), the bag body comprises a first end panel (29), a second end panel (29), a second sidewall panel (30), and a base panel (28).
Regarding claim 4, Hamilton discloses the top flap segment (35) is folded inward towards the interior cavity and secured to an inner sidewall surface of the bag body (Figs. 11, 12, 16, and 18).
Regarding claim 7, Hamilton discloses the first handle assembly comprises a first connection portion coupled to the bag body and a first handle portion extending from the first connection portion away from the bag body; and the second handle assembly comprises a second connection portion coupled to the bag body and a second handle portion extending from the second connection portion away from the bag body (Figs. 16 and 18).
Regarding claim 10, Hamilton discloses the bag body defines a plurality of bend lines configured to facilitate folding the bag from an unfolded orientation to a folded orientation (column 3, lines 45-75 through column 4, lines 1-24).
Regarding claim 11, Hamilton discloses the bag body is formed from a single bag blank (column 4, lines 69-75 through column 6, lines 1-41).
Regarding claim 12, Hamilton discloses the bag blank defines a first blank end and a second blank end; a first fastening flap is formed at the first blank end; a second fastening flap is formed at the second blank end; and the first fastening flap is secured to the second fastening flap in an assembled orientation (Figs. 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,021,767 to Hamilton and U.S. Patent No. 6,045,263 to Keller et al.
Hamilton discloses the claimed invention, except for the first handle portion being tied to the second handle portion in a closed orientation.  Keller et al. teaches that it is known in the art to tie bag handles together (column 1, lines 10-27).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to tie the first handle portion to the second handle portion in the Hamilton bag, as suggested in Keller et al., in order to maintain the bag in a closed orientation.

9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,021,767 to Hamilton and Patent Application Publication No. 2006/0273143 to Finch.
	Regarding claim 9, Hamilton discloses the claimed invention except for the first handle assembly and the second handle assembly comprising twisted paper cord.  Finch teaches that it is known in the art of bag handles to use twisted paper cord for handle assemblies (paragraph [0029]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use twisted paper cord for the first and second handle assemblies of Hamilton, as in Finch, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 13, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,021,767 to Hamilton and U.S. Patent No. 2,307,659 to Avery.
Regarding claim 13, Hamilton discloses the claimed invention, especially a suitable bottom closure (28) being applied to the bag blank; prior to, simultaneously with, or subsequently to forming the open end of the bag (column 6, lines 12-17), which meets the recitation “the bag blank defining a base panel attachment region; and the base panel attachment region is secured to the bag in an assembled orientation.  However, Hamilton does not disclose the base panel attachment region forming bottom panel seams.  Avery teaches that it is known in the art to form bottom panel seams in a base panel attachment region of an analogous bag (Figs. 4 and 5).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form bottom panel seams in the base panel attachment region in the Hamilton bag, as in Avery, in order to secure the base panel attachment region to the bag in an assembled orientation.
Regarding claim 21, Hamilton discloses the claimed invention, except for the left sidewall panel comprises a first pair of opposed angled bend lines, the first pair of opposed angled bend lines extending at approximately a 45° angle between a center bend line and an intersection of the left sidewall panel and the bottom panel.  Avery teaches that it is known in the art to provide a left sidewall panel (4a) with a first pair of opposed angled bend lines (15), wherein the first pair of opposed angled bend lines extend between a center bend line (13) and an intersection of the left sidewall panel and the bottom panel at approximately a 45° angle (column 1, lines 3-28) in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a first pair of opposed angled bend lines, wherein the first pair of opposed angled bend lines extend at approximately a 45° angle between a center bend line and an intersection of the left sidewall panel and the bottom panel in the Hamilton bag, as in Avery, in order to allow the bag body to assume an open form, in which it is sufficiently rigid to render it self-sustaining.
Regarding claim 22, Hamilton discloses the claimed invention, except for the right sidewall panel comprises a second pair of opposed angled bend lines, the second pair of opposed angled bend lines extending at approximately a 45° angle between a center bend line and an intersection of the right sidewall panel and the bottom panel.  Avery teaches that it is known in the art to provide a right sidewall panel (4) with a second pair of opposed angled bend lines (14), wherein the second pair of opposed angled bend lines extend between a center bend line (12) and an intersection of the right sidewall panel and the bottom panel at approximately a 45° angle (column 1, lines 3-28) in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a second pair of opposed angled bend lines, wherein the second pair of opposed angled bend lines extend at approximately a 45° angle between a center bend line and an intersection of the right sidewall panel and the bottom panel in the Hamilton bag, as in Avery, in order to allow the bag body to assume an open form, in which it is sufficiently rigid to render it self-sustaining.

Response to Arguments
Applicant’s arguments filed 05/17/2022 have been fully considered but they are not persuasive.  
Hamilton clearly depicts in Fig. 18 a top flap segment comprising a single flap (35a) folded inward between a first and second slit, wherein the first and second slit are formed in the panel opposite/below the panel having two top flap segments between a first and second slits (Fig. 17).  Therefore, Hamilton as discussed in the above rejection gives full response to applicant’s remark that Hamilton fails to discloses “the at least one top flap segment further comprises a single flap folded inward between a first slit and a second slit.”

Applicant’s arguments with respect to claims 13, 21, and 22 have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734